Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021, 12/16/2021, and 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kancherla et al. (US 20180176307).

Regarding claim 1, Kancherla discloses a data transmission method, comprising:
receiving, by a first device, a connection establishment request and a target data feature that are sent from an analysis device (load balancer receives a connection request from a DCN. The process starts by receiving a packet in a particular flow from the source machine to the destination machine. The packet can be a TCP connection request that requests for data (e.g., a video stream) to be transferred within a connection between a client machine and a server machine in a set of server machines; [0132-0133]. 
after establishing the connection and receiving a set of necessary connection parameters (e.g., sequence number, time stamp, window size, negotiated options, etc., for a TCP connection), the load balancer passes these connection parameters over to the DHSR module; [0125]), 
the connection establishment request comprising a first connection parameter of the analysis device (receiving the packet, the process matches (at 420) the identification data stored in the packet (e.g., the five-tuple of the packet which are source IP address, destination IP address, source port number, destination port number, and protocol) against a data storage; [0096]);
determining, by the first device based on the target data feature, a second device that collects data corresponding to the target data feature, wherein the first device and the second device belong to a distributed system (identify the best candidate machine that can provide the requested data to the generator of the request. The load balancing algorithm can be defined in the load balancer's configuration data received from a user (e.g., a network administrator). After identifying the best candidate machine, the load balancer performs a DNAT on the packet to change the destination address of the packet to the identified candidate's address; [0137]);
determining, by the first device, a second connection parameter of the second device (load balancer also inserts a reverse source address into a particular header field of the packet (e.g., in the DSCP header) before forwarding the data message towards a server; [0139]); and
sending, by the first device, the first connection parameter, the second connection parameter, and the target data feature to the second device, so that the second device establishes a connection to the analysis device based on the first connection parameter and the second connection parameter (load balancer also inserts a reverse source address into a particular header field of the packet (e.g., in the DSCP header) before forwarding the data message towards a server. This reverse source address is the same destination address that the client machine has assigned to the packet (i.e., the advertised VIP address). In some embodiments, as described above, the load balancer generates a corresponding value for each of the VIPs in an advertises set of VIPs and inserts the corresponding value of the VIP into the packet. Insert a set of connection parameters and variables in the packet (e.g., in one or more headers of the packet, in one or more tunnel headers of the packet) in order to transfer the state of the connection to the destination machine. As described above, these connection state parameters can be different for different protocols. For example, for a TCP protocol, the parameters include, but are not limited to, a sequence number, a time stamp, a window size, negotiated TCP options, etc. After performing the DNAT and modifying the packet to insert the connection state data and the reverse source address, the process forwards (at 970) the modified packet towards the destination server that is selected by the load balancer; [0139-0140]), and 
transmits the data corresponding to the target data feature to the analysis device
through the established connection (for the return traffic, the process of some embodiments intercepts the traffic (e.g., at the hypervisor of the host machine). The process then performs another TCP splicing similar to the one described above in order to adjust the TCP variables and options. The process then sends out the traffic to the client directly, bypassing the load balancer; [0148]).

Regarding claim 2, Kancherla discloses wherein determining, by the first device, the second connection parameter of the second device is performed when the first device determines, based on the target data feature, that the data identify at least one second device feature in the distributed system, or when a collection frequency of the data is greater than a frequency threshold (after establishing the connection and receiving a set of necessary connection parameters (e.g., sequence number, time stamp, window size, negotiated options, etc., for a TCP connection), the load balancer passes these connection parameters over to the DHSR module. The load balancer adds this data (i.e., necessary connection parameters) to a tunnel header of the data message before tunneling the data message to the DSHR module in some embodiments. In some other embodiments, the load balancer inserts the connection parameters into one or more specific header fields of the data message (e.g., in one or more header fields of a TCP SYN packet); [0125]).

Regarding claim 3, Kancherla discloses sending, by the first device, a mapping relationship between the second connection parameter of the second device and an interface corresponding to the second device to the analysis device, wherein the interface corresponding to the second device is used by the second device to collect the data (table 560 includes, among other entries, two forward and reverse flow entries 565 that have been previously generated by the LB module 535 and stored in the data storage 540. These two flow entries show that the virtual IP address VIP1 is associated with a reverse flow with source address of VM2_IP and destination address of CL1_IP. These records also include other identification data of the flows which are the source and destination port numbers in each flow; [0105]).

Regarding claim 4, Kancherla discloses wherein the second connection parameter comprises an address of the second device, and the address of the second device is different from an address of the first device (load balancer only performs a DNAT (to replace destination address with the selected server's address) and sends the traffic out to the server. This traffic is then intercepted by the DSHR module (e.g., operating on the same host machine as the server) to adjust the necessary connection variables (e.g., sequence numbers, TCP selective acknowledgement (SACK) options, timestamp values, etc.) before sending the traffic over to the server; [0019]).

Regarding claim 5, Kancherla discloses wherein the second connection parameter comprises an address of the second device and a port number of the second device, and the address of the second device is different from an address of the first device (load balancer performs a DNAT on the packet to replace the destination address of the packet with the address of the server (e.g., the IP and port addresses of the server). But this way, the return traffic will have the address of the server 150 as the source of the traffic which is unknown to the client. Therefore, the load balancer also inserts the VIP address to which the packet was sent (or an associated calculated value) in a particular header field of the packet (e.g., DSCP header of the packet). This way, the return traffic can identify itself as being sent by the same web application to which the client 105 had sent the request; [0049]).

Regarding claim 6, Kancherla discloses wherein the second connection parameter comprises an address of the first device and a port number of the second device, and the port number of the second device is allocated for the first device (DSHR module assigns the source IP and port of the packet as the destination IP and port of the reverse flow entry and assigns the destination IP and port of the packet as the source IP and port of the reverse flow entry. In some embodiments, in addition to the reverse flow entry, the DSHR module generates a forward flow entry for the data message as well and associates this entry with the reverse flow entry and the retrieved VIP address; [0084]).

Regarding claim 7, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 8, Kancherla discloses wherein the sending, by the second device, the data to the analysis device through the established connection comprises: encapsulating, by the second device, the data into a packet based on the first connection parameter and the second connection parameter; and sending, by the second device, the encapsulated packet to the analysis device through the established connection (when a packet is received through the external network, the packet can be sent to the load balancer 260 to decide to which DCN the packet should be sent. The load balancer then performs all the necessary functions (e.g., DSHR processing) for bypassing the load balancer in the return path. The load balancer then sends the (modified) packet back to the router 255 to forward the packet towards the selected destination. The gateway machine (e.g., an MFE in the machine) then encapsulates the packet with the necessary tunneling information of a tunneling protocol (e.g., VXLAN) and tunnels the encapsulated packet towards the destination DCN (e.g., VM1 in Host1); [0077]).

Regarding claim 9, Kancherla discloses wherein the second connection parameter comprises an address of the second device, and the address of the second device is different from an address of the first device (load balancer only performs a DNAT (to replace destination address with the selected server's address) and sends the traffic out to the server. This traffic is then intercepted by the DSHR module (e.g., operating on the same host machine as the server) to adjust the necessary connection variables (e.g., sequence numbers, TCP selective acknowledgement (SACK) options, timestamp values, etc.) before sending the traffic over to the server; [0019]).

Regarding claim 10, Kancherla discloses the second connection parameter comprises an address of the second device and a port number of the second device, and the address of the second device is different from an address of the first device; or
the second connection parameter comprises an address of the first device and a port number of the second device, and the port number of the second device is allocated for the first device (load balancer performs a DNAT on the packet to replace the destination address of the packet with the address of the server (e.g., the IP and port addresses of the server). But this way, the return traffic will have the address of the server 150 as the source of the traffic which is unknown to the client. Therefore, the load balancer also inserts the VIP address to which the packet was sent (or an associated calculated value) in a particular header field of the packet (e.g., DSCP header of the packet). This way, the return traffic can identify itself as being sent by the same web application to which the client 105 had sent the request; [0049]).

Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mcdysan et al. (US 20140105031). “FEATURE PEER NETWORK REPRESENTATIONS AND SCALABLE FEATURE PEER NETWORK MANAGEMENT.”
Mcdysan et al. (US 20140105062). “FEATURE PEER NETWORK WITH SCALABLE STATE INFORMATION.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413